Order entered July 1, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                              BILLY JOE CAMPBELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       Appellant was convicted of indecency with a child.         Nevertheless, appellant’s brief

identifies the complaining witness and her younger sister by their complete names. Accordingly,

we STRIKE the appellant’s brief filed on January 22, 2015. We ORDER appellant to file,

within FIVE DAYS of the date of this order, an amended brief that is redacted to include only

the initials of the complaining witness and her sister.




                                                        /s/   CRAIG STODDART
                                                              PRESIDING JUSTICE